In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
MATTHIAS NIKOLAKOPULOS and      *
ANNIKA NIKOLAKOPULOS,           *                    No. 13-374V
on behalf of A.N.,              *
                                *                    Special Master Christian J. Moran
                   Petitioners, *
                                *                    Filed: February 11, 2015
v.                              *
                                *                    Stipulation; influenza (“flu”); tetanus-
SECRETARY OF HEALTH             *                    diphtheria-acellular pertussis (Adacel);
AND HUMAN SERVICES,             *                    varicella (Varivax) and meningococcal
                                *                    (Menactra) vaccines; Guillain-Barré
                   Respondent.  *                    Syndrome (“GBS”).
*************************

Diana Sedar, Maglio, Christopher and Toale, Sarasota, FL, for Petitioners;
Linda Renzi, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On February 9, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Matthias and Annika Nikolakopulos, on behalf
of their daughter, A.N., on June 5, 2013. In their petition, Mr. and Mrs.
Nikolakopulos alleged that the influenza (“flu”), tetanus-diphtheria-acellular
pertussis (Adacel), varicella (Varivax) and meningococcal (Menactra) vaccines,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
and which A.N. received on September 12, 2011, caused her to suffer Guillain-
Barré Syndrome (“GBS”). Petitioners further alleges that she experienced the
residual effects of this injury for more than six months. Petitioners represents that
there has been no prior award or settlement of a civil action for damages on behalf
of A.N. as a result of her condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that any of A.N.’s September 12, 2011 vaccines caused
her GBS, or any other injury, and denies that her current disabilities are sequelae of
vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $100,000.00 in the form of a check payable to petitioners,
        Matthias and Annika Nikolakopulos, as guardians/conservators of
        A.N.’s estate. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-374V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00374-UNJ Document 39 Filed 02/09/15 Page 1 of 6
Case 1:13-vv-00374-UNJ Document 39 Filed 02/09/15 Page 2 of 6
Case 1:13-vv-00374-UNJ Document 39 Filed 02/09/15 Page 3 of 6
Case 1:13-vv-00374-UNJ Document 39 Filed 02/09/15 Page 4 of 6
Case 1:13-vv-00374-UNJ Document 39 Filed 02/09/15 Page 5 of 6
Case 1:13-vv-00374-UNJ Document 39 Filed 02/09/15 Page 6 of 6